UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4582



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK JOSEPH FIELDS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00284-WLO)


Submitted:   May 25, 2007                     Decided:   June 6, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick Joseph Fields entered a conditional plea of

guilty to one count of possession of a firearm by a felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000), reserving

the right to challenge the district court’s denial of his motion to

dismiss the indictment.     Fields appeals, contending that his

predicate state conviction did not satisfy § 922(g)(1) as a matter

of law.   Finding no error, we affirm.

           Fields asserts that, under North Carolina’s structured

sentencing scheme, his maximum sentence was less than twelve months

because no aggravating factors were either admitted by him or found

by a jury beyond a reasonable doubt.     However, as Fields concedes,

his argument is foreclosed by United States v. Harp, 406 F.3d 242,

246-47 (4th Cir.), cert. denied, 126 S. Ct. 297 (2005).*       Thus,

because it is undisputed that a sentence of over twelve months

could be imposed on a defendant convicted of possession of cocaine

in North Carolina, the district court properly considered Fields’

prior conviction as a predicate felony for purposes of § 922(g)(1).


     *
      Fields urges us to reexamine Harp in light of the Supreme
Court’s recent decision in Cunningham v. California, 127 S. Ct.
856, 860 (2007) (holding that California’s determinate sentencing
law violated Sixth Amendment by “assign[ing] to the trial judge,
not to the jury, authority to find the facts that expose a
defendant to an elevated ‘upper term’ sentence”).      However, “a
panel of this court cannot overrule, explicitly or implicitly, the
precedent set by a prior panel of this court. Only the Supreme
Court or this court sitting en banc can do that.” Scotts Co. v.
United Indus. Corp., 315 F.3d 264, 271-72 n.2 (4th Cir. 2002)
(internal quotation marks and citation omitted).

                               - 2 -
          Accordingly, we affirm Fields’ conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -